UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Omer Waqas Khwaja,                                                       3/16/2020

                                Plaintiff,
                                                             1:19-cv-07070 (GBD) (SDA)
                    -against-
                                                             ORDER
 Jobs to Move America,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The Court is in receipt of Defendants’ Motion to Stay discovery pursuant to Federal Rule

of Civil Procedure 26(c) pending Judge Daniels’ ruling on my Report and Recommendation, as

well as Plaintiff’s objections. (Motion, ECF No. 46.) Because Judge Daniels’ adoption of my Report

and Recommendation, in whole or in part, would narrow the scope of relevant discovery,

Defendants’ Motion is GRANTED.

SO ORDERED.

DATED:         New York, New York
               March 16, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
